[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 04-15009
                                                               July 28, 2005
                         Non-Argument Calendar
                                                         THOMAS K. KAHN
                       ________________________              CLERK

                   D. C. Docket No. 03-14294-CV-DLG

THOMAS J. EUTENEUER,
ANNE C. LOTIERZO,


                                                         Plaintiffs-Appellants,

                                  versus

ARNOLD GUERRERO,
CARLITO ARROGANTE,
SCOTT LAPOLLA,
JILL CIELO,
JANE DOES, I-II,
COLLEEN CARR,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (July 28, 2005)

Before BLACK, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

      On July 19, 2000, Thomas Euteneuer and Anne Lotierzo filed a complaint

against Arnold Guerrero, Carlito Arrogante and others under the Freedom of

Access to Clinic Entrances Act, 18 U.S.C. § 248. On February 26, 2001, the

district court granted the defendants’ motion to dismiss for failure to state a claim

upon which relief could be granted. The court gave the plaintiffs fourteen days to

file an amended complaint, which they declined to do. On March 26, 2001 after

the fourteen day period had elapsed, the district court entered an order of dismissal.

The plaintiffs then filed a notice of appeal of the district court’s order of February

26. On January 7, 2002, this Court affirmed the district court’s dismissal of the

complaint as to Arnold Guerrero and Carlito Arrogante.

      Two years after this Court’s ruling, the plaintiffs filed another complaint

against Arnold Guerrero, Carlito Arrogante, Scott Lapolla, Jill Cielo, Jane Doe I,

and Jane Doe II asserting the same claims under the FACE Act as well as state

claims for assault and battery. The district court concluded that the plaintiffs’

present lawsuit against Guerrero and Arrogante was barred due to res judicata and

dismissed the complaint against those two defendants. Upon review, we affirm

that decision for the reasons set out in the district court’s order.

      As to the other defendants, the district court concluded that the plaintiffs had



                                            2
failed to state a claim under the FACE Act and dismissed the complaint. The

claims that the plaintiffs now assert against the new defendants are the same claims

that were dismissed against Guerrero and Arrogante, pursuant to Fed. R. Civ. P.

12(b)(6), in the plaintiffs’ previous lawsuit. After reviewing the record and the

pleadings, we conclude that the district court was correct to dismiss these same

claims against the new defendants. We affirm the district court’s dismissal of the

complaint against the remaining defendants for the reasons set out in the district

court’s order.

      AFFIRMED.




                                          3